DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 08-04-2022 has been entered and considered.
Claims 1-13 and 15-20 are pending in this application.
Claim 14 has been canceled.
Claim 20 is newly added.
Claims 1-13 and 15-20 remain rejected as discussed below.
Claim Objections
2.	Claims 4-5 are objected to because of the following informalities:  
	Claim 4 is missing the term “and” prior to the recitation of the last limitation.
Claim 5 is mistakenly amended to depend on non-existing claim 42.  The term “2” in line 2 needs to be deleted since claim 5 further limits claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-3, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2015/0085699) in view of Hart et al (US 2017/0156153).  
For claim 1, communication apparatus operating as a base station (see at least Fig.1; RE 110), the communication apparatus comprising: at least one processor; and at least one memory that stores a set of instructions for causing, when executed by the at least one processor, the communication apparatus to perform operations (see at least Fig.5; processor 502 and/or memory unit 506) including: communicating with a control apparatus (see at least Fig.5 and/or Fig.4; first/second transceiver to communicate with at least CAP 104 (control apparatus) in Fig.1 and/or [0012]; all REs 106-110 configured to communicate with the CAP 104 (control apparatus) since it provides them at least with access to the broadband network 102), the control apparatus for controlling a network comprised of a plurality of base stations (see at least [0016]; the network configurator can be implemented in the CAP 104), wherein each of the plurality of base stations has a function for configuring a base station network, and the communication apparatus is one of the plurality of base stations (see at least [0016] and/or [0033]; the network configurator can be also implemented within the REs); establishing with another base station belonging to the network, a plurality of links, wherein the plurality of links are used for communication with the another base station (see at least Fig.1 and/or [0015]; REs (at least 106 and 110) are DBDC devices and configured to establishing a plurality of links (additional network data pathway selections are possible) that works independently and simultaneously).  Ho further discloses that wireless device configurations and capabilities can be stored in a database that can be located in the CAP (see at least [0028]) or to inform the CAP so that it obtains “performance measurements associated with the communication link between the CAP 104 and each of the REs 106-110 that the network configuration 112 may collect” subsequently (see at least [0036]) and wherein this informing/storing is an implicit/implied notification of the established link.  Ho discloses all the claimed subject matter with the exception of explicitly disclosing a notifying the control apparatus of information related to the plurality of links at least after the plurality of links are established with the another base station.  However, Hart discloses notifying the control apparatus of information related to the plurality of links at least after the plurality of links are established with the another base station (see at least Fig.3D and/or [0022]; a node notifying (the notification reads on the claimed information related to communication links) a controller (control apparatus) that communication links 330 are established (at least after the links are established) between the nodes since [0033] discloses that element 330 in Fig.3D are one or more (plurality) communication links).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hart into the apparatus/method/CRM of Ho for the purpose of at least informing/notifying the control apparatus of the established links in order to at least implement and manage end-to-end routing of traffic through the network.
For claim 2, Ho further discloses determining whether the another base station is able to establish a plurality of links to be used for communication, wherein, in a case where it is determined that the another base station is not able to establish a plurality of links to be used for communication, the communication apparatus does not establish a plurality of links with the another base station (see at least [0028]; when determining that the device is a non-DBDC device (is not able to establish a plurality of links to be used for communication), no establishment of plurality of links is triggered).
For claim 3, Ho further discloses determining whether to establish a plurality of links with the another base station in a case where it is determined that the another base station is able to establish a plurality of links, wherein, in a case where it is determined to establish a plurality of links with the another base station, the plurality of links with the another base station are established (see at least [0018] and/or [0020]; when determining that the device is a DBDC device (is able to establish a plurality of links to be used for communication), establishing plurality of links).
For claim 11, Hart further discloses wherein the information related to the plurality of links are notified to the control apparatus as a notification message (see at least Fig.3D and/or [0022] and [0033]; a node notifying (notification message) a controller (control apparatus) that communication links are established between the nodes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hart into the apparatus of Ho for the purpose of at least informing/notifying the control apparatus of the established links in order to at least implement and manage end-to-end routing of traffic through the network.
For claim 12, Ho further discloses wherein, in a case where the communication apparatus has connected with the control apparatus (see at least Fig.1; RE 110 has connected with CAP 104 (control apparatus) via links 120 and 122) via a wired network using wired communication (see at least [0015; supporting wired communication technologies) and wherein Hart further discloses the notification message indicating that the links have been established to the control apparatus (see at least Fig.3D and/or [0022] and [0033]; a node notifying (the notification message) a controller (control apparatus) that communication links are established between the nodes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hart into the apparatus of Ho for the purpose of at least informing/notifying the control apparatus of the established link(s) by wired communication in order to at least implement and manage end-to-end routing of traffic through the network.
For claim 13, Ho further discloses wherein, the communication apparatus has joined the first wireless network configured by the another base station (see at least Fig.1; RE 110 joined first network configured by RE 106 (another) via at least link 122) and the another base station has joined a second wireless network configured by the control apparatus (see at least Fig.1; RE 106 joined second network configured by CAP 104 (control apparatus) via at least link 120), transmitting a message, to the another base station by wireless communication via the first wireless network (see at least Fig.1; RE 110 transmitting message(s) to RE 106 via link 122 (first network)), and the another base station transmits message to the control apparatus by wireless communication via the second wireless network (see at least Fig.1; RE 106 transmitting message(s) to CAP 104 via link 120 (second network)).  Ho discloses all the claimed subject matter with the exception of explicitly disclosing that the message is a notification message indicating the establishment of the links to the control apparatus.  However, Hart discloses the notification message is transmitted indicating the establishment of the links to the control apparatus (see at least Fig.3D and/or [0022]; a node notifying (notification message) a controller (control apparatus) that communication links are established between the nodes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hart into the apparatus of Ho by transmitting the notification message indicating the establishment of the link to the CAP (control apparatus) via the RE 106 (another base station) for the purpose of at least receiving the notification in order to at least implement and manage end-to-end routing of traffic through the network.
For claim 15, Hart further discloses the notification message is an establishment message to the control apparatus indicating completion of establishment of a new link (see at least Fig.3D and/or [0022] and [0033]; a node notifying (notification message) a controller (control apparatus) that at least new communication link is established between the nodes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hart into the apparatus of Ho for the purpose of at least informing/notifying the control apparatus of the established backhaul link(s) between access points (REs and CAP) in order to at least implement and manage end-to-end routing of traffic through the network.
Claims 18-19 are rejected for same reasons as claim 1 (see at least Ho; Fig.5).
4.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al in view of Hart et al and further in view of Geetha et al (US 2015/0180779).  
For claims 4-5, Ho further discloses determining various channel conditions (see at least [0018]) and wherein the channel conditions include network loading and/or congestion of the links (see at least [0025]).  Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing obtaining information about a first link which is to be used for communication and has been established with the another base station, determining whether to establish a plurality of links with the another base station based on the obtained information about the first link in a case where it is determined that the another base station is able to establish a plurality of links; wherein the obtaining is directed to information about an amount of communication traffic of the first link, and determining whether to establish a plurality of links with the another base station based on the obtained information about the first link in a case where it is determined that the another base station is able to establish a plurality of links.  However, Geetha discloses obtaining information about a first link which is to be used for communication and has been established with the another base station (see at least Fig.2 step 210 and/or [0024]; obtaining/collecting traffic statistics for at least a link in the network segment), determining whether to establish a plurality of links with the another base station based on the obtained information about the first link in a case where it is determined that the another base station is able to establish a plurality of links (see at least Fig.2 step 270 and 290 and/or [0035]; determining to establish another link (plurality of links) based on the obtained traffic statistics);  wherein the obtaining is directed to information about an amount of communication traffic of the first link (see at least Fig.2 step 210 and/or [0024]; obtaining traffic statistics (amount) for at least a link in the network segment), and determining whether to establish a plurality of links with the another base station based on the obtained information about the first link in a case where it is determined that the another base station is able to establish a plurality of links (see at least Fig.2 step 220; in the case “YES” where the traffic amount/statistics is above a threshold and wherein step 270 and 290 and/or [0035]; determining to establish another link (plurality of links)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Geetha into the apparatus of Ho in view of Hart for the purpose of at least adding/establishing more links only when needed to reduce and/or avoid congestion.
For claims 6-7, Ho further discloses determining various channel conditions (see at least [0018]) and wherein the channel conditions include network loading and/or congestion of the links (see at least [0025]).  Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing determining, at least after the plurality of links is established with the another base station, whether the plurality of links is necessary with the another base station; stopping one of the plurality of links in a case where it is determined that the plurality of links is not necessary, obtaining information about amounts of communication traffics of the plurality of links, wherein, in a case where an amount of communication traffic of at least any one of the plurality of links is lower than a predetermined threshold value, it is determined that the plurality of links is not necessary, and wherein in the stopping, a link having an amount of communication traffic lower than the predetermined threshold value, among the plurality of links, is stopped.  However, Geetha discloses determining, at least after the plurality of links is established with the another base station, whether the plurality of links is necessary with the another base station (see at least Fig.2 step 240; a plurality of links are up/established); stopping one of the plurality of links in a case where it is determined that the plurality of links is not necessary (see at least Fig.2 step 260; shut down (stop) a link when determining that the plurality of links is not necessary based on the traffic statistics (amount) is below threshold (steps 210 and 230)), obtaining information about amounts of communication traffics of the plurality of links (see at least Fig.2 step 210 and/or [0024]; obtaining traffic statistics (amount) for the plurality of links in the network segment), wherein, in a case where an amount of communication traffic of at least any one of the plurality of links is lower than a predetermined threshold value, it is determined that the plurality of links is not necessary (see at least Fig.2 step 230; in the case “YES” where the traffic amount/statistics is below a threshold and wherein step 260; shut down a link when determining that the plurality of links is not necessary), and wherein in the stopping, a link having an amount of communication traffic lower than the predetermined threshold value, among the plurality of links, is stopped (see at least Fig.2 step 260; shut down (stop) a link when determining that the plurality of links is not necessary based on the traffic statistics (amount) is below threshold (steps 210 and 230)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Geetha into the apparatus of Ho in view of Hart for the purpose of at least shutting down a link when not needed in order to at least save network and/or bandwidth resources.
5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al in view of Hart et al and further in view of Cammarota et al (US 2019/0306710).  
For claim 8, Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing wherein the link with the another base station is a backhaul link conforming to the Wi-Fi EasyMesh standard and is established by performing a process of sharing communication parameters by the Wi-Fi Protected Setup (WPS) method conforming to the Wi-Fi EasyMesh standard.  However, WPS is a well-known standard that is well-known in the art and wherein Cammarota discloses in at least [0040] that WPS can be implemented in the Multi-AP network by performing at least onboarding (sharing communication parameters) process.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cammarota into the apparatus of Ho in view of Hart by implementing a well-known standard (WPS) for the purpose of at least easily and securely establishing a wireless network.
For claim 9, Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing wherein the link with the another base station is a backhaul link conforming to the Wi-Fi EasyMesh standard and is established by performing a process of sharing communication parameters by the Device Provisioning Protocol (DPP) method conforming to the Wi-Fi EasyMesh standard.  However, DPP is a well-known standard that is well-known in the art and wherein Cammarota discloses in at least Fig.2 that DPP can be implemented in the Multi-AP network by performing at least onboarding (sharing communication parameters) process.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cammarota into the apparatus of Ho in view of Hart by implementing a well-known standard (DPP) for the purpose of at least providing a higher security level (than WPS) when establishing a wireless network.
For claim 10, Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control apparatus has a role of a controller in the Wi-Fi EasyMesh standard, and the communication apparatus and the another base station have roles of agents in the Wi-Fi EasyMesh standard.  However, Cammarota discloses the use of DPP (Device Provisioning Protocol) and wherein at least Fig.5 discloses that DPP can be implemented in the Multi-AP network and wherein one of the devices can be a controller 120 and the other(s) can be an agent 130.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cammarota into the apparatus of Ho in view of Hart by implementing a well-known standard (DPP) for the purpose of at least providing a higher security level (than WPS) when establishing a wireless network.
6.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al in view of Hart et al and further in view of Sakai (US 2010/0054121).  
For claim 16, Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing searching for the control apparatus in the network by transmitting a search message different from the notification message.  However, Sakai discloses searching for the control apparatus in the network by transmitting a search message different from the notification message (see at least [0056]; transmitting a probe (search) request (message) to search for nearby APs (control apparatus) that is different than the notification message).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sakai into the apparatus of Ho in view of Hart by searching other nodes in the network such as the control apparatus (CAP) for the purpose of at least identifying the control apparatus and/or registering with it in order to at least implement future configuration or reconfiguration of the network.
For claim 17, Sakai further discloses wherein the search message is an AP-Autoconfiguration Search message conforming to the Wi-Fi EasyMesh standard (see at least [0044] and/or [0063]; use of WPS).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sakai into the apparatus of Ho in view of Hart by implementing a well-known standard (WPS) for the purpose of at least easily and securely establishing a wireless network.
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al in view of Hart et al and further in view of Kazmi et al (US 2012/0184204).  
For claim 20, Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing wherein the information corresponding to the plurality of links includes information indicating a number of established links, and a frequency band and a frequency channel corresponding to at least one link.  However, Kazmi discloses wherein a relay node (communication apparatus) reports operating band capability (the information) to another base station (see at least abstract) and wherein the reported band capability (the information) comprising at least band identifiers mapping to different (plurality) links which is an indication of number of established links (see at least [0058]), and which is also an indication of frequency bands (see at least [0058]) and wherein the frequency band indicates a frequency channel corresponding to at least one link (see at least [0077]; at least band 3 indicates channels up to MHz wide).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kazmi into the apparatus of Ho in view of Hart by reporting capability information of the link(s) for the purpose of at least managing radio resources and/or network planning.
Response to Arguments
8.	Applicant's arguments filed in regard of at least claim 1 have been fully considered but they are not persuasive. The applicant is repeatedly arguing that none of the references teaches the limitation of “establishing with another base station belonging to the network, a plurality of links, wherein the plurality of links is used for communication with the another base station”.  However, the examiner disagrees because Ho discloses in at least [0015] that CAP (control apparatus) and REs (base stations) are dual band, dual concurrent (DBDC) devices and configured to establishing a plurality of links (additional network data pathway selections are possible) that works independently and simultaneously with at least each other.  Moreover, at least Fig.1 shows that the RE 110 is an access point (base station) and wherein at least RE 106 is another access point (another base station).  Furthermore, the claims are rejected based on combination of references under 103 for obviousness and therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ho discloses all the claimed subject matter with the exception of explicitly disclosing notifying the control apparatus of information related to the plurality of links at least after the plurality of links are established with the another base station.  That is why, a second reference (Hart) is added and which discloses in at least Fig.3D and/or [0022] that a node notifying (the notification reads on the claimed information related to communication links) a controller (control apparatus) that communication links 330 are established (at least after the links are established) between the nodes since [0033] discloses that element 330 in Fig.3D are one or more (plurality) communication links. Thus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467


/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 19, 2022